TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00649-CR


Edward Dwayne Doyle, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH DISTRICT COURT

NO. 2001-172, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Alexander L. Calhoun, is ordered to tender a brief in this cause no later than April 8,
2004.  No further extension of time will be granted.
It is ordered March 11, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish